       CASE 0:16-cv-01304-DWF-DTS Doc. 180 Filed 02/09/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Vikram Bhatia, D.D.S., et al., on behalf         Civil No. 16-1304 (DWF/DTS)
 of themselves and all others similarly
 situated,

                     Plaintiffs,
                                                                        ORDER
 v.

 3M Company,

                     Defendant.


      Pursuant to Plaintiffs’ Motion for Second Disbursement of Settlement Funds to

Claimants and supporting documents (Doc. No. 170);

      IT IS HEREBY ORDERED that:

      1.     Plaintiffs’ Motion for Second Disbursement of Settlement Funds to

Claimants (Doc. No. [170]) is GRANTED.

      2.     Plaintiffs’ Co-Lead Counsel and the Claims Administrator is authorized to

disburse the payment of $2,086,000 to pay approved Fixed Claim Class Members, as

identified in Exhibit A to the Declaration of Justin L. Wind, from Associated Bank.

      3.     Plaintiffs’ Co-Lead Counsel and the Claims Administrator is authorized to

disburse the payment of $502,449.72 to pay approved Documented Claim Class

Members, as identified in Exhibit B to the Declaration of Justin L. Wind, from

Associated Bank.
       CASE 0:16-cv-01304-DWF-DTS Doc. 180 Filed 02/09/21 Page 2 of 2




      4.     Plaintiffs’ Co-Lead Counsel and the Claims Administrator is authorized to

disburse the payment of $1,101,103.80 to pay Documented Claim Class Members, as

identified in Exhibit C to the Declaration of Justin L. Wind, who are approved to receive

90% or more of their requested amounts so long as these Class Members do not contest

the determination within 20 days of receipt of a claim determination letter from the

Claims Administrator.


Dated: February 9, 2021                  s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                            2
